Order unanimously affirmed without costs. Memorandum: Family Court’s findings of permanent neglect are supported by clear and convincing evidence that, despite diligent efforts by petitioner to encourage and strengthen the parent-child relationship, respondent failed to plan for the future of her children for a period of more than one year following the children’s placement with petitioner although physically and financially able to do so (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143; Matter of J. Scott P., 244 AD2d 906; Matter of Katara F., 231 AD2d 844, 844-845, lv denied 89 NY2d 805). “[Although respondent! ] did cooperate with the agency to some degree and made limited progress in other areas, respondent [ ] nevertheless failed to address and overcome the primary problem that led to the children’s removal in the first instance” (Matter of Michelle F., 222 AD2d 747, 749; see, Matter of Nathaniel T., 67 NY2d 838, 840-842; *879Matter of Rasyn W., 254 AD2d 827; Matter of Cathleen B., 231 AD2d 962, appeal dismissed 90 NY2d 840). The fact that respondent presented conflicting evidence to the court does not require a different result. “In a matter which turns almost entirely on assessments of the credibility of the witnesses and particularly on the assessment of the character and temperament of the parent, the findings of the nisi prius court must be accorded the greatest respect” (Matter of Irene O., 38 NY2d 776, 777; see, Matter of Ariel C., 248 AD2d 976, lv denied 92 NY2d 801). Respondent’s remaining contentions are not preserved for our review (see generally, Matter of Lisa T., 247 AD2d 882, 882-883; Matter of Jennifer W., 241 AJD2d 622, 624; CPLR 5501 [a] [3]; Family Ct Act § 1118) and, in any event, are lacking in merit. (Appeal from Order of Oswego County Family Court, Roman, J. — Terminate Parental Rights.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.